Case 2:20-cv-02291-DOC-KES Document 92 Filed 04/14/20 Page 1 of 33 Page ID #:1110


   1                  IN THE UNITED STATES DISTRICT COURT
   2                     CENTRAL DISTRICT OF CALIFORNIA
   3    ________________________________
   4    LA ALLIANCE FOR HUMAN RIGHTS,
   5    et al.,
   6                 Plaintiff(s),                          Case No.
   7            v.                                          2:20-cv-02291-
   8    CITY OF LOS ANGELES, et al.,                        DOC-KES
   9                        Defendant(s).
 10     ________________________________
 11                                      HEARING
 12     DATE:               Tuesday, April 14, 2020
 13     TIME:               8:21 p.m.
 14     BEFORE:             Honorable David O. Carter
 15     LOCATION:           Alexandria Hotel Ballroom
 16                         501 South Spring Street
 17                         Los Angeles, CA 90013
 18
 19
 20
 21
 22
 23     REPORTED BY:        Austin Che, Notary Public
 24     JOB No.:            4080633
 25

                                                                   Page 1

                                 Veritext Legal Solutions
                                      866 299-5127
Case 2:20-cv-02291-DOC-KES Document 92 Filed 04/14/20 Page 2 of 33 Page ID #:1111


   1                                 A P P E A R A N C E S
   2    ON BEHALF OF PLAINTIFF(S):
   3            ELIZABETH MITCHELL, ESQUIRE
   4            Spertus Landes & Umhofer, LLP
   5            617 West 7th Street, Suite 200
   6            Los Angeles, California 90017
   7            emitchell@spertuslaw.com
   8            (213) 205-6520
   9
 10             MATTHEW D. UMHOFER, ESQUIRE
 11             Spertus Landes & Umhofer, LLP
 12             617 West 7th Street, Suite 200
 13             Los Angeles, California 90017
 14             matthew@spertuslaw.com
 15             (310) 826-4700
 16
 17
 18     ON BEHALF OF DEFENDANT CITY OF LOS ANGELES:
 19             SCOTT MARCUS, ESQUIRE
 20             City of Los Angeles
 21             200 North Main Street, Room 700
 22             Los Angeles, California
 23             Scott.Marcus@lacity.org
 24             (213) 978-4681
 25

                                                                   Page 2

                                 Veritext Legal Solutions
                                      866 299-5127
Case 2:20-cv-02291-DOC-KES Document 92 Filed 04/14/20 Page 3 of 33 Page ID #:1112


   1                          A P P E A R A N C E S

   2    ON BEHALF OF DEFENDANT COUNTY OF LOS ANGELES:

   3          BRANDON D. YOUNG, ESQUIRE

   4          Manatt, Phelps & Phillips, LLP

   5          11355 West Olympic Boulevard

   6          Los Angeles, California 90064

   7          bdyoung@manatt.com

   8          (310) 312-4181

   9

  10

  11    ALSO PRESENT:

  12          Michele Martinez

  13          Andre Birotte, Jr.

  14          Shayla Myers

  15          Brooke Weitzman

  16          Christina Miller

  17          Heidi Marston

  18          Carol Sobel

  19          Matt Szabo, Deputy Chief of Staff, (by telephone)

  20          Office of the Mayor

  21          Kathryn Barger, Board of Supervisors (by telephone)

  22          Gary Lee Moore, City Engineer (by telephone)

  23

  24

  25

                                                                    Page 3

                                 Veritext Legal Solutions
                                      866 299-5127
Case 2:20-cv-02291-DOC-KES Document 92 Filed 04/14/20 Page 4 of 33 Page ID #:1113


   1                                    I N D E X
   2
   3    WITNESS(ES):                                        DX   CX   RDX   RCX
   4
   5                                 (None taken.)
   6
   7                               E X H I B I T S
   8    NO.                 DESCRIPTION                                     PAGE
   9    Exhibit 1           Letter, K. Barger                               12
 10
 11                            (Exhibits retained.)
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25

                                                                      Page 4

                                 Veritext Legal Solutions
                                      866 299-5127
Case 2:20-cv-02291-DOC-KES Document 92 Filed 04/14/20 Page 5 of 33 Page ID #:1114


   1                          P R O C E E D I N G S

   2                      THE COURT:     We've had a series of --

   3    first of all, good evening.          Thank you for your

   4    patience.     Can all of you hear me?          Thumbs up.     All

   5    right.     We've had a series of conversations with Mayor

   6    Garcetti, and the chair of the Board of Supervisors,

   7    Kathryn Barger.      And we're going to, first, say to all

   8    of you that all of us are moving along in a positive

   9    way.     That it's obvious because of this late news that

  10    everyone is in agreement.        It's whether this site is

  11    suitable or not.      And so, I'm going to hold court again

  12    next Thursday, instead of next Tuesday.                That will give

  13    time for all of the parties to look at the respective

  14    site, at 16th and Maple.        I believe that the

  15    environmental person is on the line.                And also, any

  16    other site that might be suitable.             And there's been

  17    discussions everywhere from Joe's to 16th and Maple,

  18    outside your presence, and both the mayor and I strongly

  19    feel that we're not in the position to dictate a

  20    specific site.     That the parties are best able to do

  21    that, with some time constraints on all of us.                So, it's

  22    a very positive conversation.

  23                      Also, Supervisor Barger, who I'm going to

  24    put on the line in a moment, once again has stepped

  25    forward.     And I want to say to you that from this late

                                                                       Page 5

                                 Veritext Legal Solutions
                                      866 299-5127
Case 2:20-cv-02291-DOC-KES Document 92 Filed 04/14/20 Page 6 of 33 Page ID #:1115


   1    news I think there's been some extraordinarily good

   2    developments that have occurred.            I think that that

   3    working relationship is being demonstrated strongly, for

   4    a moment.    So, Matt, I don't want to misstate.              You're

   5    the chief of staff.      I know that my conversation was one

   6    on one with the mayor, which is why I was a little bit

   7    late.    But, do you have anything that you would like to

   8    add, Matt?     I hope I made that representation correctly.

   9    If not, I want you to correct me.

  10                      MR. SZABO:     Yeah.      No, thanks, Judge.

  11    I'm a deputy chief of staff to Mayor Garcetti.                And the

  12    only thing I would add, I would just echo to the rest of

  13    the folks on the call and in the courtroom, the mayor's

  14    commitment to finding a solution.             And as you said, if

  15    this particular site doesn't work out we are actively

  16    looking at other sites.        And our hope is by the time of

  17    the next hearing on Thursday we'll have a --

  18                      THE COURT:     Matt, I'm sorry.          I've got

  19    Supervisor Barger on the phone.

  20                      MR. SZABO:     No, go ahead.

  21                      THE COURT:     So, pardon my discussion.

  22                      MR. SZABO:     Go ahead.          No, Your Honor, go

  23    ahead and take it.

  24                      THE COURT:     No, I want to finish with

  25    your statement.      She's been very kind to join us this

                                                                       Page 6

                                 Veritext Legal Solutions
                                      866 299-5127
Case 2:20-cv-02291-DOC-KES Document 92 Filed 04/14/20 Page 7 of 33 Page ID #:1116


   1    evening.

   2                      MR. SZABO:     Sure.      No, and my statement

   3    was just that we're completely -- we're willing and --

   4    to look at any other site, or this site.             Hopefully by

   5    next Thursday we'll have some information upon which we

   6    can make that decision.        But we're committed to finding

   7    the solution, either at 16th and Maple or another site

   8    nearby.

   9                      THE COURT:     The mayor was kind enough to

  10    offer literally pulling resources from the city.              But

  11    our view was that this needed some time with the parties

  12    also.     And our thought was to try to keep moving

  13    forward, but with trigger dates.            Dates that all of us

  14    are looking at.      And we thought that the next best date

  15    was a little bit extra time, next Thursday, because

  16    there's an awful lot happening, obviously, right now,

  17    some of it tragic.      Supervisor Barger also has entered

  18    into this conversation.        First of all, good evening.

  19                      SUPERVISOR BARGER:          Good evening.

  20                      THE COURT:     I want to let you make the

  21    statement that you'd like to.           And you've been very

  22    gracious to join us this evening.             But, I think it's

  23    reflective of the working relationship between you and

  24    the mayor's office.      And I think that this is a good

  25    opportunity to turn this lectern or conversation over to

                                                                      Page 7

                                 Veritext Legal Solutions
                                      866 299-5127
Case 2:20-cv-02291-DOC-KES Document 92 Filed 04/14/20 Page 8 of 33 Page ID #:1117


   1    you for just a moment.

   2                      SUPERVISOR BARGER:          Well, so, what -- I'm

   3    sorry.     I kind of coming into it.          So, what is the issue

   4    with 16th and Maple?       Because I drove by today, and

   5    clearly there are already people living there.             So, I'm

   6    trying to figure out what is the issue with that piece

   7    of property?

   8                      THE COURT:     Andre, why don't you -- yeah.

   9                      MR. BIROTTE:       Well, I -- what --

  10                      THE COURT:     Move -- come up some.

  11                      MR. BIROTTE:       -- I've heard -- so,

  12    Kathryn, what I've heard is that there may be issues --

  13    or, there may be environmental issues that need to be

  14    explored on the property.        I don't know the extent of

  15    it.     It's just that there may be environmental issues.

  16    Apparently, there was a letter that was sent, I think,

  17    on April the 10th.      But, you know, some -- because

  18    everyone is on reduction in force, the powers that be

  19    may not have gotten this information until earlier this

  20    week.

  21                      THE COURT:     Yesterday.

  22                      MR. BIROTTE:       Or yesterday.     And so,

  23    there may be issues.       Again, that hasn't been explored.

  24    And so -- but the mayor has indicated that they're going

  25    to look at some other -- potentially other sites as

                                                                    Page 8

                                 Veritext Legal Solutions
                                      866 299-5127
Case 2:20-cv-02291-DOC-KES Document 92 Filed 04/14/20 Page 9 of 33 Page ID #:1118


   1    well.

   2                      THE COURT:     And that -- in our

   3    conversation, both the mayor and I thought that it was

   4    presumptive and not well thought out to dictate that

   5    specific location.      By the same token, we both

   6    recognized that there need to be trigger dates.               And we

   7    needed more time for the parties to not only explore

   8    that, but he's offered a pretty quick timeline in terms

   9    of the department turning around the environmental

  10    study.    And Marcus, you're aware of that?

  11                      MR. MARCUS:      Aware of which part?

  12                      THE COURT:     That we're going to turn this

  13    around quickly.

  14                      MR. MARCUS:      Yes, sir.        And that's why I

  15    have my issue hearing people --

  16                      SUPERVISOR BARGER:          Well, I believe the

  17    mayor knows that we have some working -- we have a good

  18    working relationship.       And we're on the same page.             And,

  19    you know, whatever it takes, I -- you know, we want to

  20    work with you, Your Honor, to make this happen.               So, I

  21    -- you know, I -- we're ready, willing and able.

  22                      THE COURT:     Okay.      There's also a further

  23    discussion about servicing these areas.               And there's

  24    been a letter submitted to the Court.               And the positive

  25    thing about this is not only the servicing set forth in

                                                                      Page 9

                                 Veritext Legal Solutions
                                      866 299-5127
Case 2:20-cv-02291-DOC-KES Document 92 Filed 04/14/20 Page 10 of 33 Page ID #:1119


   1     this letter, which I'll make a part of the record, but

   2     also a continuing commitment on the supervisors and

   3     mayor's part for the remaining safe space parking areas.

   4     Now, if I have misstated that, Supervisor, please

   5     correct me.    But that's a boon to all of us, so that any

   6     cross-jurisdictional issues are getting resolved

   7     quickly.

   8                       SUPERVISOR BARGER:          No, that is correct.

   9     And what I've said, and I'll say it again, is this is

  10     the same commitment we have with the other 87 cities.

  11     So, you know, we remain committed, as it relates to

  12     Measure H, and how it was sold to the voters.                 Like how

  13     we're going to use that funding.            And LA City is going

  14     to be treated no different than any of the other 87

  15     cities.    And we remain committed to working -- and I

  16     would argue, and I -- and the mayor can agree or

  17     disagree, but I believe we have a strong working

  18     relationship, where we can move that forward as it

  19     relates to how we expend those dollars.

  20                       THE COURT:     I want to thank you.           I know

  21     that you personally drove down there today, and just --

  22     you can state whatever you want to.                 But, how did you

  23     find the conditions down there?

  24                       SUPERVISOR BARGER:          Deplorable.      And

  25     actually, I -- when I was talking to you, Judge, I

                                                                        Page 10

                                  Veritext Legal Solutions
                                       866 299-5127
Case 2:20-cv-02291-DOC-KES Document 92 Filed 04/14/20 Page 11 of 33 Page ID #:1120


   1     thought there was a dead dog.           But it turns out the dog

   2     was not dead.     Which really made me happy, because I was

   3     going to get out of my car.          But I have to say, I was

   4     actually shocked.     And, people living there now are

   5     living in a community on that site.                 And it clearly is a

   6     community, because I drove around about four times.                     And

   7     it took my breath away, to the point of where I actually

   8     didn't want you to go down there, Your Honor, because I

   9     didn't feel it was safe for you to go down there, for

  10     both the Coronavirus and also overall safety.                   I was

  11     shocked, because it goes beyond just that site.                   The

  12     blocks around it are filled with people living on

  13     sidewalks.    Yeah.   So, there's no question that we've

  14     got a lot of work to do.        But -- and the mayor -- Mayor

  15     Garcetti knows this.

  16                       THE COURT:     Yeah.

  17                       SUPERVISOR BARGER:          We're in this

  18     together.    And I've talked to my colleagues, both

  19     Ridley-Thomas and Solis, and we're going to work toward

  20     that end.

  21                       THE COURT:     I want to thank you very,

  22     very much for joining us this evening.                 It's a

  23     commitment that's really exemplary.                 And we'll make this

  24     letter, with your permission, a part of the court

  25     docket.

                                                                          Page 11

                                  Veritext Legal Solutions
                                       866 299-5127
Case 2:20-cv-02291-DOC-KES Document 92 Filed 04/14/20 Page 12 of 33 Page ID #:1121


   1                       (Exhibit 1 was marked for identification

   2                       and received into evidence.)

   3                       THE COURT:     But also, the continuing

   4     commitment for the rest of the safe parking, which is

   5     going to sort out a lot of jurisdictional issues that I

   6     think that are fast going by the wayside.               So, I

   7     appreciate it.     And I want to convey my thanks to the

   8     mayor.   I know he's -- well, we just go off the phone.

   9     He's somewhat engaged right now.

  10                       SUPERVISOR BARGER:          Okay.

  11                       THE COURT:     So, we'll talk to you soon.

  12     Thank you.

  13                       SUPERVISOR BARGER:          Okay.    Thank you.

  14     Everybody stay safe.

  15                       THE COURT:     And we -- sure will.           You

  16     know, we've got some trigger dates, though.               Okay.

  17                       SUPERVISOR BARGER:          Yeah.    No, he gave me

  18     the trigger dates, what I understand.               This is -- goes

  19     so far beyond just that one site.             This is going to be a

  20     template that's going to be used throughout the county.

  21                       THE COURT:     Yeah.

  22                       SUPERVISOR BARGER:          So, I want to get it

  23     right.

  24                       THE COURT:     Excellent.         We'll talk to you

  25     soon.

                                                                         Page 12

                                  Veritext Legal Solutions
                                       866 299-5127
Case 2:20-cv-02291-DOC-KES Document 92 Filed 04/14/20 Page 13 of 33 Page ID #:1122


   1                       SUPERVISOR BARGER:          Okay.

   2                       THE COURT:     Okay.

   3                       SUPERVISOR BARGER:          All right.     Thank

   4     you.

   5                       THE COURT:     Goodnight.         Goodnight.

   6                       SUPERVISOR BARGER:          All right.     Bye.

   7                       THE COURT:     Okay.      Without -- Matt, do

   8     you have anything further you heard in the supervisor's

   9     statement?    You're well aware of this.              I know you're

  10     committed also. But, both the mayor and I agree that

  11     there are certain trigger dates.            And one of those would

  12     be next Thursday.     I'll be back in session again.                I

  13     would expect and am going to order the parties to meet

  14     and confer during the week.          You know, be available,

  15     even by Zoom.     But I do expect that we're going to move

  16     forward on this.     And the thing that the mayor and I

  17     both agreed on this evening is we didn't want to dictate

  18     the 16th and Maple Street as the primary area, in case

  19     we were just wrong.

  20                       By the same token, we both expressed and

  21     we know there's some concern about if the parties reach

  22     an agreement between recreational cars and vans, the

  23     Court is going to accept that.           We thought we had that

  24     agreement before this last moment environmental issue

  25     came up.

                                                                       Page 13

                                  Veritext Legal Solutions
                                       866 299-5127
Case 2:20-cv-02291-DOC-KES Document 92 Filed 04/14/20 Page 14 of 33 Page ID #:1123


   1                       These issues, Matt, concerning these

   2     popup pallets is what's holding up an even broader

   3     resolution than I thought.         In fact, I didn't expect

   4     that to come on the table.         That's a discussion that I'd

   5     like to have take place, because I know that we've got

   6     an agreement now concerning recreation, cars, vans,

   7     which is a huge commitment on everybody's part.                And

   8     that will significantly increase safety, especially

   9     since so many women and children are living in those

  10     cars.

  11                       Also, Carol, I would say to you this

  12     evening that a large part of our homeless population is

  13     already living along the 10 Freeway.                And I'm very

  14     concerned about that.      So, I don't know what the

  15     environmental concern is, except if they're not supposed

  16     to be there then we need to get to a more healthy

  17     location.     And I don't know if that's Joe's or another

  18     site.     But I'm going to reach back to each of you during

  19     the week, the county, the city, and use avenues to find

  20     that site.      Judge Smith, do you have anything you want

  21     to add?

  22                       MS. MARTINEZ:       Are they on mute?

  23                       THE COURT:     Jim?

  24                       UNIDENTIFIED MALE:          He can unmute

  25     himself.

                                                                       Page 14

                                  Veritext Legal Solutions
                                       866 299-5127
Case 2:20-cv-02291-DOC-KES Document 92 Filed 04/14/20 Page 15 of 33 Page ID #:1124


   1                       MS. MARTINEZ:       Okay.         Jim, can you unmute

   2     yourself?     You have to press the bar key.

   3                       THE COURT:     Judge Smith?

   4                       UNIDENTIFIED SPEAKER:              Yeah.   I told him

   5     he can unmute it.

   6                       MS. MARTINEZ:       Yeah, you just unmute him.

   7     That's -- yeah, because they don't know how to hold

   8     that.

   9                       THE COURT:     Yeah.      Judge Smith, now you

  10     can --

  11                       UNIDENTIFIED SPEAKER:              Now, you can --

  12     come again.

  13                       THE COURT:     Judge Smith, anything?

  14                       JUDGE SMITH:       No, no.

  15                       THE COURT:     Okay.      Matt?

  16                       MR. SZABO:     Yes.      No, that sounds fine.

  17     I mean, we're willing to have those conversations.                  And

  18     particularly, we're willing to have the conversations

  19     about the appropriateness of other kinds of

  20     interventions, which, as you know, Your Honor, we're

  21     actively pursuing, given the situation in the Skid Row

  22     and surrounding area.

  23                       THE COURT:     Now, you understand, though,

  24     the need for trigger dates, from the Court's

  25     perspective.     Action dates.

                                                                         Page 15

                                  Veritext Legal Solutions
                                       866 299-5127
Case 2:20-cv-02291-DOC-KES Document 92 Filed 04/14/20 Page 16 of 33 Page ID #:1125


   1                       MR. SZABO:     Yes.

   2                       THE COURT:     Okay.      Fair enough.     Carol.

   3                       MS. SOBEL:     Yes, Your Honor.

   4                       THE COURT:     Anything you'd like to add?

   5                       MS. SOBEL:     I think I'll reserve my

   6     comments at this time.

   7                       THE COURT:     Okay.      See how it turns out.

   8     And I want to thank you.        You've apparently from the

   9     environmental department.

  10                       MR. SZABO:     We have Gary Lee Moore on the

  11     line, sir.    He's our city engineer.

  12                       THE COURT:     I'm not going to inquire any

  13     further this evening, after a conversation with the

  14     Board, et cetera.     But obviously, eventually I'm very

  15     interested in what kind of environmental concern this is

  16     and why the site would be suitable or not.               And you

  17     understand the trigger dates that we're all operating

  18     under, because this could lead to a whole series of

  19     future settlements that not only reflect this particular

  20     council district but across the entire city.               Do you

  21     understand that?

  22                       MR. MOORE:     Yes, sir.

  23                       THE COURT:     All right.         Mark -- yeah.

  24                       MR. BIROTTE:       Just real quick, this is

  25     Andre Birotte.     I just -- two things that just jumped to

                                                                      Page 16

                                  Veritext Legal Solutions
                                       866 299-5127
Case 2:20-cv-02291-DOC-KES Document 92 Filed 04/14/20 Page 17 of 33 Page ID #:1126


   1     mind.   I know, Matt, you said that you were looking at,

   2     if necessary, other sites.         I don't know this to be the

   3     case or not, but, like, would that include sites such

   4     as, you know, the MTA or LAUSD, if they have any

   5     properties?    What's the scope or what -- yeah, what's

   6     the scope of properties that the city could look into,

   7     number one.

   8                       And then, number two, the question that I

   9     have with respect to the 16th and Maple site, I think

  10     Supervisor Barger and, I think, Judge Carter you had

  11     mentioned earlier, you -- there are people that are

  12     living there now.     If there are environmental concerns,

  13     does that mean we need to get those folks out of there

  14     now or not?    These are just questions that I have, just

  15     that you all -- I'd just ask you to think about, as you

  16     go into next week.

  17                       THE COURT:     Along with all those trailers

  18     along 16th as well, if there are environmental concerns.

  19     So, we don't know the extent of --

  20                       MS. SOBEL:     Your Honor, could I add

  21     something?

  22                       THE COURT:     Yeah.      Sure, go ahead.

  23                       MS. SOBEL:     Your Honor?

  24                       THE COURT:     Please.

  25                       MS. SOBEL:     Whoops.

                                                                   Page 17

                                  Veritext Legal Solutions
                                       866 299-5127
Case 2:20-cv-02291-DOC-KES Document 92 Filed 04/14/20 Page 18 of 33 Page ID #:1127


   1                       UNIDENTIFIED SPEAKER:             I think we lost

   2     him.

   3                       THE COURT:     Well, somebody help --

   4                       MS. SOBEL:     We lost the judge.          No.

   5                       MS. MARTINEZ:       Carol?

   6                       THE COURT:     Carol?

   7                       MS. SOBEL:     Ron Galpin [ph] -- this is

   8     Carol.    So, Ron Galpin [ph] has a map, an interactive

   9     map, in something called fort properties or property

  10     fort or something like that, that list every available

  11     vacant public property owned by Metro, LAUSD, the city,

  12     the --

  13                       THE COURT:     Okay.      And here's my greatest

  14     fear.    That this gets to scattered with the next piece

  15     of property that no decision is made.                And so, if we're

  16     going to bring something to the Court, hopefully it will

  17     be environmentally approved.          Okay.

  18                       MS. MARTINEZ:       Suitable, big enough.

  19                       THE COURT:     Yeah.      Suitable, big enough.

  20     And hopefully you'll start resolving -- if you can't

  21     reach an agreement concerning the popup or the pallets,

  22     at least we had an agreement before this issue came up

  23     concerning the recreational vehicles, cars and vans.

  24     That would have been a big agreement.                It would have set

  25     a tone throughout the rest of the council districts.                  It

                                                                       Page 18

                                  Veritext Legal Solutions
                                       866 299-5127
Case 2:20-cv-02291-DOC-KES Document 92 Filed 04/14/20 Page 19 of 33 Page ID #:1128


   1     would be extraordinarily helpful to this city.                   So,

   2     that's how important this is.           So, next Thursday --

   3     without filling in the blanks, okay.                Okay.     Jim, thank

   4     you very much.     Carol, goodnight.          Matt, it was a

   5     pleasure to meet you, even by phone.                And --

   6                       MR. SZABO:     Very good.          Thank you.

   7                       THE COURT:     Yeah, Matt, thank you very

   8     much for -- on behalf on the environmental services.                     We

   9     expect you'll be working until 3:00 this morning, on our

  10     study.   All right.     Okay.

  11                       MS. MARTINEZ:       Thank you, guys.

  12                       THE COURT:     All right.          Let's get you out

  13     of here, then.     We'll send you home.             I'm going to

  14     reconvene next Thursday, though, at 10:00.                   I think

  15     that, Dr. Braveman [ph], hopefully will voluntarily be

  16     available.

  17                       UNIDENTIFIED SPEAKER:             The what?

  18                       THE COURT:     Out of the VA.

  19                       UNIDENTIFIED SPEAKER:             Dr. Braveman.

  20                       MR. YOUNG:     Oh, losses --

  21                       THE COURT:     Voluntarily, you think?               I'd

  22     prefer that.

  23                       MR. YOUNG:     Yeah.

  24                       THE COURT:     We could even put him up on

  25     Zoom.

                                                                          Page 19

                                  Veritext Legal Solutions
                                       866 299-5127
Case 2:20-cv-02291-DOC-KES Document 92 Filed 04/14/20 Page 20 of 33 Page ID #:1129


   1                       MR. YOUNG:     Yes.

   2                       THE COURT:     Okay.      Just a few questions.

   3                       MR. YOUNG:     Yeah.

   4                       THE COURT:     And, he wanted to know the

   5     question, first of all, how are we going to get more

   6     veterans over to that space.          They have an incredibly --

   7                       MR. YOUNG:     Yeah.

   8                       THE COURT:     -- large space at the VA.

   9     And number two, when we get the veterans over to that

  10     space -- literally, if I have to send all my student

  11     council out with a bullhorn into the Skid Row -- I'm

  12     just kidding you, but I'm not -- what are we going to do

  13     with them after we get them there?             Are we just going to

  14     put them back on the street?          The mayor is concerned

  15     about that.    The Board of Supervisors is concerned about

  16     what this -- what's our long-range plan, so we're just

  17     not taking our problem and transferring it right back

  18     after this crisis hopefully ends.             I am going to ask him

  19     if he's interested in -- what his vision is.             What is he

  20     going to put up.     That's a huge piece of property over

  21     there, with a lot of room.         There's a lot of veterans

  22     out there.    So, it would be a general conversation, but

  23     I really want to hear his vision.             Now, Marcus, do you

  24     have anything further?

  25                       MR. MARCUS:      No.

                                                                    Page 20

                                  Veritext Legal Solutions
                                       866 299-5127
Case 2:20-cv-02291-DOC-KES Document 92 Filed 04/14/20 Page 21 of 33 Page ID #:1130


   1                         THE COURT:       Okay.      Anything further?
   2     Sure?     Brooke?    Shayla?
   3                         MS. MYERS:       No, Your Honor.
   4                         THE COURT:       Elizabeth?      Matt?
   5                         MR. SZABO:       No, Your Honor.
   6                         MR. YOUNG:       Your Honor, Brandon Young
   7     from the county.       I just want to add that we also plan
   8     to bring -- we also plan to bring Steve Peck over, as
   9     well, to discuss the veterans' issues, if the Court
  10     would like.
  11                         THE COURT:       Okay.
  12                         MR. BIROTTE:        Say his name, Brandon.
  13                         THE COURT:       The acoustics.
  14                         MR. BIROTTE:        He's going to bring Steve
  15     Peck.     He wants to bring --
  16                         MR. YOUNG:       As well.
  17                         THE COURT:       Oh, yeah.
  18                         MR. YOUNG:       To have a more robust
  19     conversation.
  20                         THE COURT:       Will Steve join us on the
  21     Zoom, at least?
  22                         MS. MARTINEZ:         You can ask.
  23                         MR. YOUNG:       Yeah, either Zoom or in
  24     person.
  25                         THE COURT:       Yeah.

                                                                      Page 21

                                  Veritext Legal Solutions
                                       866 299-5127
Case 2:20-cv-02291-DOC-KES Document 92 Filed 04/14/20 Page 22 of 33 Page ID #:1131


   1                         MR. YOUNG:     Yes.

   2                         THE COURT:     I'd like to -- I talked to

   3     him as recently as today.

   4                         MR. YOUNG:     Yeah.     Yeah.

   5                         MR. UMHOFER:      Your Honor, could we make

   6     one request?       And that is that as the city begins to

   7     identify properties, that those properties -- potential

   8     properties are shared among the parties.             So that we

   9     could all participate in the vetting process.

  10                         THE COURT:     Yeah.     Is that reasonable?

  11     We would like to see these properties -- the problem is

  12     if this is an environmental impact report, or something

  13     -- I don't want to go through this again.              I don't want

  14     to have an agreement literally on the table, and have it

  15     brought back.       I don't know how hazardous this is, but I

  16     choose not to question the young man this evening.                I

  17     choose to wait one week.          But, that tone is going to

  18     change.    Okay.

  19                         MR. UMHOFER:      So, is that --

  20                         THE COURT:     So --

  21                         MR. UMHOFER:      Can we have a dialogue

  22     going between now and Thursday about the sites that are

  23     being identified?       Just so we're not starting at ground

  24     zero on Thursday.

  25                         MS. MILLER:     Sure, I guess.      What kind of

                                                                     Page 22

                                   Veritext Legal Solutions
                                        866 299-5127
Case 2:20-cv-02291-DOC-KES Document 92 Filed 04/14/20 Page 23 of 33 Page ID #:1132


   1     information would be --

   2                       SUPERVISOR BARGER:          Well, obviously, I

   3     mean, as sites begin to ripen into possible sites --

   4                       THE COURT:     In other words, they don't

   5     want it dropped on them Wednesday night.

   6                       MR. MARCUS:      Right.

   7                       THE COURT:     And they're scrambling to

   8     catch up.

   9                       MR. MARCUS:      Right.

  10                       MR. UMHOFER:       And it -- we'll work on

  11     sites too, if we can -- right.           So, we'll share

  12     everything as well.

  13                       MS. MILLER:      Okay.      Great.

  14                       THE COURT:     Oh, all right.        Do this.    If

  15     any of you have complaints, since I've got that ability

  16     to export, call me.

  17                       MR. UMHOFER:       Okay.

  18                       THE COURT:     Simple as that.

  19                       MR. UMHOFER:       Thank you.

  20                       THE COURT:     Otherwise, I won't interfere,

  21     because it's your time.        If there's a complaint, call

  22     me.   And the Court will step in.

  23                       MR. UMHOFER:       Yes, sir.

  24                       MS. MILLER:      Thank you.

  25                       THE COURT:     Okay.       Then, is there

                                                                       Page 23

                                  Veritext Legal Solutions
                                       866 299-5127
Case 2:20-cv-02291-DOC-KES Document 92 Filed 04/14/20 Page 24 of 33 Page ID #:1133


   1     anything further here?
   2                        UNIDENTIFIED SPEAKER:            No.
   3                        UNIDENTIFIED SPEAKER:            No.
   4                        UNIDENTIFIED SPEAKER:            Thank you.
   5                        UNIDENTIFIED SPEAKER:            Thank you.
   6                        THE COURT:        All right.      Goodnight.
   7                        COURT REPORTER:           The time is 8:42 p.m.
   8     We are off the record.
   9                        (Whereupon, at 8:42 P.M., the proceeding
  10                        was concluded.)
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25

                                                                   Page 24

                                  Veritext Legal Solutions
                                       866 299-5127
Case 2:20-cv-02291-DOC-KES Document 92 Filed 04/14/20 Page 25 of 33 Page ID #:1134


   1                     CERTIFICATE OF NOTARY PUBLIC

   2                 I, AUSTIN CHE, the officer before whom the

   3     foregoing proceedings were taken, do hereby certify that

   4     any witness(es) in the foregoing proceedings, prior to

   5     testifying, were duly sworn; that the proceedings were

   6     recorded by me and thereafter reduced to typewriting by

   7     a qualified transcriptionist; that said digital audio

   8     recording of said proceedings are a true and accurate

   9     record to the best of my knowledge, skills, and ability;

  10     that I am neither counsel for, related to, nor employed

  11     by any of the parties to the action in which this was

  12     taken; and, further, that I am not a relative or

  13     employee of any counsel or attorney employed by the

  14     parties hereto, nor financially or otherwise interested

  15     in the outcome of this action.

  16

  17

  18

  19

  20                          <%17500,Signature%>

  21                          AUSTIN CHE

  22                          Notary Public in and for the

  23                          State of California

  24

  25

                                                                   Page 25

                                  Veritext Legal Solutions
                                       866 299-5127
Case 2:20-cv-02291-DOC-KES Document 92 Filed 04/14/20 Page 26 of 33 Page ID #:1135


   1                        CERTIFICATE OF TRANSCRIBER
   2                  I, JANE W. GILLIAM, do hereby certify that
   3     this transcript was prepared from the digital audio
   4     recording of the foregoing proceeding, that said
   5     transcript is a true and accurate record of the
   6     proceedings to the best of my knowledge, skills, and
   7     ability; that I am neither counsel for, related to, nor
   8     employed by any of the parties to the action in which
   9     this was taken; and, further, that I am not a relative
  10     or employee of any counsel or attorney employed by the
  11     parties hereto, nor financially or otherwise interested
  12     in the outcome of this action.
  13
  14
  15
  16
  17
  18
  19
  20
  21                             <%17929,Signature%>
  22                            JANE W. GILLIAM
  23
  24
  25

                                                                  Page 26

                                  Veritext Legal Solutions
                                       866 299-5127
Case 2:20-cv-02291-DOC-KES Document 92 Filed 04/14/20 Page 27 of 33 Page ID #:1136

     [& - central]

               &                    8           appreciate 12:7        big 18:18,19,24
      & 2:4,11 3:4          826-4700 2:15       appropriateness        birotte 3:13 8:9,11
                            87 10:10,14           15:19                  8:22 16:24,25
                0
                            8:21 1:13           approved 18:17           21:12,14
      02291 1:7                                 april 1:12 8:17        bit 6:6 7:15
                            8:42 24:7,9
                1                               area 13:18 15:22       blanks 19:3
                                     9
      1 4:9 12:1                                areas 9:23 10:3        blocks 11:12
                            90013 1:17          argue 10:16            board 3:21 5:6
      10 14:13
                            90017 2:6,13        attorney 25:13           16:14 20:15
      10:00 19:14
                            90064 3:6             26:10                boon 10:5
      10th 8:17
                            978-4681 2:24       audio 25:7 26:3        boulevard 3:5
      11355 3:5
      12 4:9                         a          austin 1:23 25:2       brandon 3:3 21:6
      14 1:12               ability 23:15 25:9    25:21                  21:12
      16th 5:14,17 7:7        26:7              available 13:14        braveman 19:15
        8:4 13:18 17:9,18   able 5:20 9:21        18:10 19:16            19:19
      17500 25:20           accept 13:23        avenues 14:19          breath 11:7
      17929 26:21           accurate 25:8 26:5 aware 9:10,11           bring 18:16 21:8,8
                            acoustics 21:13       13:9                   21:14,15
                2
                            action 15:25 25:11 awful 7:16              broader 14:2
      200 2:5,12,21                                                    brooke 3:15 21:2
                              25:15 26:8,12               b
      2020 1:12                                                        brought 22:15
                            actively 6:15       b 4:7
      205-6520 2:8                                                     bullhorn 20:11
                              15:21             back 13:12 14:18
      213 2:8,24                                                       bye 13:6
                            add 6:8,12 14:21      20:14,17 22:15
      2:20 1:7
                              16:4 17:20 21:7   ballroom 1:15                    c
                3           agree 10:16 13:10 bar 15:2                 c 2:1 3:1 5:1
      310 2:15 3:8          agreed 13:17        barger 3:21 4:9        ca 1:17
      312-4181 3:8          agreement 5:10        5:7,23 6:19 7:17     california 1:2 2:6
      3:00 19:9               13:22,24 14:6       7:19 8:2 9:16 10:8     2:13,22 3:6 25:23
                4             18:21,22,24 22:14   10:24 11:17 12:10    call 6:13 23:16,21
      4080633 1:24          ahead 6:20,22,23      12:13,17,22 13:1,3   called 18:9
                              17:22               13:6 17:10 23:2      car 11:3
                5
                            al 1:5,8            bdyoung 3:7            carol 3:18 14:11
      501 1:16              alexandria 1:15     begins 22:6              16:2 18:5,6,8 19:4
                6           alliance 1:4        behalf 2:2,18 3:2      cars 13:22 14:6,10
      617 2:5,12            andre 3:13 8:8        19:8                   18:23
                7             16:25             believe 5:14 9:16      carter 1:14 17:10
                            angeles 1:8,17 2:6    10:17                case 1:6 13:18
      700 2:21                2:13,18,20,22 3:2 best 5:20 7:14 25:9      17:3
      7th 2:5,12              3:6                 26:6                 catch 23:8
                            apparently 8:16     beyond 11:11           central 1:2
                              16:8                12:19

                                                                                    Page 1
                                     Veritext Legal Solutions
                                          866 299-5127
Case 2:20-cv-02291-DOC-KES Document 92 Filed 04/14/20 Page 28 of 33 Page ID #:1137

     [certain - eventually]

      certain 13:11           concluded 24:10        crisis 20:18         dropped 23:5
      certificate 25:1        conditions 10:23       cross 10:6           drove 8:4 10:21
        26:1                  confer 13:14           cv 1:7                 11:6
      certify 25:3 26:2       constraints 5:21       cx 4:3               duly 25:5
      cetera 16:14            continuing 10:2                  d          dx 4:3
      chair 5:6                 12:3                                                e
                                                     d 2:10 3:3 4:1 5:1
      change 22:18            conversation 5:22
                                                     date 1:12 7:14       e 2:1,1 3:1,1 4:1,7
      che 1:23 25:2,21          6:5 7:18,25 9:3
                                                     dates 7:13,13 9:6      5:1,1
      chief 3:19 6:5,11         16:13 20:22 21:19
                                                       12:16,18 13:11     earlier 8:19 17:11
      children 14:9           conversations 5:5
                                                       15:24,25 16:17     echo 6:12
      choose 22:16,17           15:17,18
                                                     david 1:14           either 7:7 21:23
      christina 3:16          convey 12:7
                                                     dead 11:1,2          elizabeth 2:3 21:4
      cities 10:10,15         coronavirus 11:10
                                                     decision 7:6 18:15   emitchell 2:7
      city 1:8 2:18,20        correct 6:9 10:5,8
                                                     defendant 1:9        employed 25:10
        3:22 7:10 10:13       correctly 6:8
                                                       2:18 3:2             25:13 26:8,10
        14:19 16:11,20        council 16:20
                                                     demonstrated 6:3     employee 25:13
        17:6 18:11 19:1         18:25 20:11
                                                     department 9:9         26:10
        22:6                  counsel 25:10,13
                                                       16:9               ends 20:18
      clearly 8:5 11:5          26:7,10
                                                     deplorable 10:24     engaged 12:9
      colleagues 11:18        county 3:2 12:20
                                                     deputy 3:19 6:11     engineer 3:22
      come 8:10 14:4            14:19 21:7
                                                     description 4:8        16:11
        15:12                 court 1:1 5:2,11
                                                     developments 6:2     entered 7:17
      coming 8:3                6:18,21,24 7:9,20
                                                     dialogue 22:21       entire 16:20
      comments 16:6             8:8,10,21 9:2,12
                                                     dictate 5:19 9:4     environmental
      commitment 6:14           9:22,24 10:20
                                                       13:17                5:15 8:13,15 9:9
        10:2,10 11:23           11:16,21,24 12:3
                                                     different 10:14        13:24 14:15 16:9
        12:4 14:7               12:11,15,21,24
                                                     digital 25:7 26:3      16:15 17:12,18
      committed 7:6             13:2,5,7,23 14:23
                                                     disagree 10:17         19:8 22:12
        10:11,15 13:10          15:3,9,13,15,23
                                                     discuss 21:9         environmentally
      community 11:5,6          16:2,4,7,12,23
                                                     discussion 6:21        18:17
      complaint 23:21           17:17,22,24 18:3,6
                                                       9:23 14:4          es 4:3 25:4
      complaints 23:15          18:13,16,19 19:7
                                                     discussions 5:17     especially 14:8
      completely 7:3            19:12,18,21,24
                                                     district 1:1,2       esquire 2:3,10,19
      concern 13:21             20:2,4,8 21:1,4,9
                                                       16:20                3:3
        14:15 16:15             21:11,13,17,20,25
                                                     districts 18:25      et 1:5,8 16:14
      concerned 14:14           22:2,10,20 23:4,7
                                                     doc 1:8              evening 5:3 7:1,18
        20:14,15                23:14,18,20,22,25
                                                     docket 11:25           7:19,22 11:22
      concerning 14:1,6         24:6,7
                                                     dog 11:1,1             13:17 14:12 16:13
        18:21,23              court's 15:24
                                                     dollars 10:19          22:16
      concerns 17:12,18       courtroom 6:13
                                                     dr 19:15,19          eventually 16:14


                                                                                       Page 2
                                        Veritext Legal Solutions
                                             866 299-5127
Case 2:20-cv-02291-DOC-KES Document 92 Filed 04/14/20 Page 29 of 33 Page ID #:1138

     [everybody - k]

      everybody 12:14     fort 18:9,10           great 23:13           identify 22:7
      everybody's 14:7    forth 9:25             greatest 18:13        impact 22:12
      evidence 12:2       forward 5:25 7:13      ground 22:23          important 19:2
      excellent 12:24       10:18 13:16          guess 22:25           include 17:3
      exemplary 11:23     four 11:6              guys 19:11            increase 14:8
      exhibit 4:9 12:1    freeway 14:13                    h           incredibly 20:6
      exhibits 4:11       funding 10:13                                indicated 8:24
                                                 h 4:7 10:12
      expect 13:13,15     further 9:22 13:8                            information 7:5
                                                 happen 9:20
         14:3 19:9          16:13 20:24 21:1                             8:19 23:1
                                                 happening 7:16
      expend 10:19          24:1 25:12 26:9                            inquire 16:12
                                                 happy 11:2
      explore 9:7         future 16:19                                 interactive 18:8
                                                 hazardous 22:15
      explored 8:14,23              g                                  interested 16:15
                                                 healthy 14:16
      export 23:16                                                       20:19 25:14 26:11
                          g 5:1                  hear 5:4 20:23
      expressed 13:20                                                  interfere 23:20
                          galpin 18:7,8          heard 8:11,12 13:8
      extent 8:14 17:19                                                interventions
                          garcetti 5:6 6:11      hearing 1:11 6:17
      extra 7:15                                                         15:20
                            11:15                  9:15
      extraordinarily                                                  issue 8:3,6 9:15
                          gary 3:22 16:10        heidi 3:17
         6:1 19:1                                                        13:24 18:22
                          general 20:22          help 18:3
                 f                                                     issues 8:12,13,15
                          getting 10:6           helpful 19:1
                                                                         8:23 10:6 12:5
      fact 14:3           gilliam 26:2,22        hereto 25:14 26:11
                                                                         14:1 21:9
      fair 16:2           give 5:12              hold 5:11 15:7
      far 12:19           given 15:21            holding 14:2                    j
      fast 12:6           go 6:20,22,22 11:8     home 19:13            jane 26:2,22
      fear 18:14            11:9 12:8 17:16      homeless 14:12        jim 14:23 15:1
      feel 5:19 11:9        17:22 22:13          honor 6:22 9:20         19:3
      figure 8:6          goes 11:11 12:18         11:8 15:20 16:3     job 1:24
      filled 11:12        going 5:7,11,23          17:20,23 21:3,5,6   joe's 5:17 14:17
      filling 19:3          8:24 9:12 10:13        22:5                join 6:25 7:22
      financially 25:14     10:13 11:3,19        honorable 1:14          21:20
         26:11              12:5,6,19,20 13:13   hope 6:8,16           joining 11:22
      find 10:23 14:19      13:15,23 14:18       hopefully 7:4         jr 3:13
      finding 6:14 7:6      16:12 18:16 19:13      18:16,20 19:15      judge 6:10 10:25
      fine 15:16            20:5,12,13,18,20       20:18                 14:20 15:3,9,13,14
      finish 6:24           21:14 22:17,22       hotel 1:15              17:10 18:4
      first 5:3,7 7:18    good 5:3 6:1 7:18      huge 14:7 20:20       jumped 16:25
         20:5               7:19,24 9:17 19:6    human 1:4             jurisdictional 10:6
      folks 6:13 17:13    goodnight 13:5,5                 i             12:5
      force 8:18            19:4 24:6                                            k
                                                 identification 12:1
      foregoing 25:3,4    gotten 8:19
                                                 identified 22:23      k 4:9
         26:4             gracious 7:22


                                                                                    Page 3
                                    Veritext Legal Solutions
                                         866 299-5127
Case 2:20-cv-02291-DOC-KES Document 92 Filed 04/14/20 Page 30 of 33 Page ID #:1139

     [kathryn - part]

      kathryn 3:21 5:7        location 1:15 9:5     mayor's 6:13 7:24     number 17:7,8
         8:12                   14:17                 10:3                  20:9
      keep 7:12               long 20:16            mean 15:17 17:13               o
      kes 1:8                 look 5:13 7:4 8:25      23:3
                                                                          o 1:14 5:1
      key 15:2                  17:6                measure 10:12
                                                                          obvious 5:9
      kidding 20:12           looking 6:16 7:14     meet 13:13 19:5
                                                                          obviously 7:16
      kind 6:25 7:9 8:3         17:1                mentioned 17:11
                                                                            16:14 23:2
         16:15 22:25          los 1:8,17 2:6,13     metro 18:11
                                                                          occurred 6:2
      kinds 15:19               2:18,20,22 3:2,6    michele 3:12
                                                                          offer 7:10
      know 6:5 8:14,17        losses 19:20          miller 3:16 22:25
                                                                          offered 9:8
         9:19,19,21 10:11     lost 18:1,4             23:13,24
                                                                          office 3:20 7:24
         10:20 12:8,16        lot 7:16 11:14 12:5   mind 17:1
                                                                          officer 25:2
         13:9,14,21 14:5,14     20:21,21            misstate 6:4
                                                                          oh 19:20 21:17
         14:17 15:7,20                 m            misstated 10:4
                                                                            23:14
         17:1,2,4,19 20:4                           mitchell 2:3
                              main 2:21                                   okay 9:22 12:10
         22:15                                      moment 5:24 6:4
                              male 14:24                                    12:13,16 13:1,2,7
      knowledge 25:9                                  8:1 13:24
                              man 22:16                                     15:1,15 16:2,7
         26:6                                       moore 3:22 16:10
                              manatt 3:4                                    18:13,17 19:3,3,10
      knows 9:17 11:15                                16:22
                              manatt.com 3:7                                20:2 21:1,11
                 l                                  morning 19:9
                              map 18:8,9                                    22:18 23:13,17,25
                                                    move 8:10 10:18
      la 1:4 10:13            maple 5:14,17 7:7                           olympic 3:5
                                                      13:15
      lacity.org 2:23           8:4 13:18 17:9                            once 5:24
                                                    moving 5:8 7:12
      landes 2:4,11           marcus 2:19 9:10                            operating 16:17
                                                    mta 17:4
      large 14:12 20:8          9:11,14 20:23,25                          opportunity 7:25
                                                    mute 14:22
      late 5:9,25 6:7           23:6,9                                    order 13:13
                                                    myers 3:14 21:3
      lausd 17:4 18:11        mark 16:23                                  outcome 25:15
      lead 16:18              marked 12:1                     n             26:12
      lectern 7:25            marston 3:17          n 2:1 3:1 4:1 5:1     outside 5:18
      lee 3:22 16:10          martinez 3:12         name 21:12            overall 11:10
      letter 4:9 8:16           14:22 15:1,6 18:5   nearby 7:8            owned 18:11
         9:24 10:1 11:24        18:18 19:11 21:22   necessary 17:2                 p
      line 5:15,24 16:11      matt 3:19 6:4,8,18    need 8:13 9:6
                                                                          p 2:1,1 3:1,1 5:1
      list 18:10                13:7 14:1 15:15       14:16 15:24 17:13
                                                                          p.m. 1:13 24:7,9
      literally 7:10            17:1 19:4,7 21:4    needed 7:11 9:7
                                                                          page 4:8 9:18
         20:10 22:14          matthew 2:10,14       neither 25:10 26:7
                                                                          pallets 14:2 18:21
      little 6:6 7:15         mayor 3:20 5:5,18     news 5:9 6:1
                                                                          pardon 6:21
      living 8:5 11:4,5         6:6,11 7:9 8:24     night 23:5
                                                                          parking 10:3 12:4
         11:12 14:9,13          9:3,17 10:16        north 2:21
                                                                          part 9:11 10:1,3
         17:12                  11:14,14 12:8       notary 1:23 25:1
                                                                            11:24 14:7,12
      llp 2:4,11 3:4            13:10,16 20:14        25:22


                                                                                       Page 4
                                       Veritext Legal Solutions
                                            866 299-5127
Case 2:20-cv-02291-DOC-KES Document 92 Filed 04/14/20 Page 31 of 33 Page ID #:1140

     [participate - signature]

      participate 22:9      presence 5:18         ready 9:21            retained 4:11
      particular 6:15       present 3:11          real 16:24            ridley 11:19
        16:19               press 15:2            really 11:2,23        right 5:5 7:16 12:9
      particularly 15:18    presumptive 9:4         20:23                 12:23 13:3,6
      parties 5:13,20       pretty 9:8            reasonable 22:10        16:23 19:10,12
        7:11 9:7 13:13,21   primary 13:18         received 12:2           20:17 23:6,9,11,14
        22:8 25:11,14       prior 25:4            recognized 9:6          24:6
        26:8,11             problem 20:17         reconvene 19:14       rights 1:4
      patience 5:4            22:11               record 10:1 24:8      ripen 23:3
      peck 21:8,15          proceeding 24:9         25:9 26:5           robust 21:18
      people 8:5 9:15         26:4                recorded 25:6         ron 18:7,8
        11:4,12 17:11       proceedings 25:3      recording 25:8        room 2:21 20:21
      permission 11:24        25:4,5,8 26:6         26:4                row 15:21 20:11
      person 5:15 21:24     process 22:9          recreation 14:6                 s
      personally 10:21      properties 17:5,6     recreational 13:22
                                                                        s 1:6,9 2:1,2 3:1
      perspective 15:25       18:9 22:7,7,8,11      18:23
                                                                          4:7 5:1
      ph 18:7,8 19:15       property 8:7,14       reduced 25:6
                                                                        safe 10:3 11:9 12:4
      phelps 3:4              18:9,11,15 20:20    reduction 8:18
                                                                          12:14
      phillips 3:4          public 1:23 18:11     reflect 16:19
                                                                        safety 11:10 14:8
      phone 6:19 12:8         25:1,22             reflective 7:23
                                                                        scattered 18:14
        19:5                pulling 7:10          related 25:10 26:7
                                                                        scope 17:5,6
      piece 8:6 18:14       pursuing 15:21        relates 10:11,19
                                                                        scott 2:19
        20:20               put 5:24 19:24        relationship 6:3
                                                                        scott.marcus 2:23
      place 14:5              20:14,20              7:23 9:18 10:18
                                                                        scrambling 23:7
      plaintiff 1:6 2:2               q           relative 25:12 26:9
                                                                        see 16:7 22:11
      plan 20:16 21:7,8                           remain 10:11,15
                            qualified 25:7                              send 19:13 20:10
      please 10:4 17:24                           remaining 10:3
                            question 11:13                              sent 8:16
      pleasure 19:5                               report 22:12
                              17:8 20:5 22:16                           series 5:2,5 16:18
      point 11:7                                  reported 1:23
                            questions 17:14                             services 19:8
      population 14:12                            reporter 24:7
                              20:2                                      servicing 9:23,25
      popup 14:2 18:21                            representation 6:8
                            quick 9:8 16:24                             session 13:12
      position 5:19                               request 22:6
                            quickly 9:13 10:7                           set 9:25 18:24
      positive 5:8,22                             reserve 16:5
                                      r                                 settlements 16:19
        9:24                                      resolution 14:3
                                                                        share 23:11
      possible 23:3         r 2:1 3:1 5:1         resolved 10:6
                                                                        shared 22:8
      potential 22:7        range 20:16           resolving 18:20
                                                                        shayla 3:14 21:2
      potentially 8:25      rcx 4:3               resources 7:10
                                                                        shocked 11:4,11
      powers 8:18           rdx 4:3               respect 17:9
                                                                        sidewalks 11:13
      prefer 19:22          reach 13:21 14:18     respective 5:13
                                                                        signature 25:20
      prepared 26:3           18:21               rest 6:12 12:4
                                                                          26:21
                                                    18:25

                                                                                     Page 5
                                     Veritext Legal Solutions
                                          866 299-5127
Case 2:20-cv-02291-DOC-KES Document 92 Filed 04/14/20 Page 32 of 33 Page ID #:1141

     [significantly - use]

      significantly 14:8     starting 22:23        take 6:23 14:5         token 9:5 13:20
      simple 23:18           state 10:22 25:23     taken 4:5 25:3,12      told 15:4
      sir 9:14 16:11,22      statement 6:25 7:2      26:9                 tone 18:25 22:17
        23:23                  7:21 13:9           takes 9:19             tragic 7:17
      site 5:10,14,16,20     states 1:1            talk 12:11,24          trailers 17:17
        6:15 7:4,4,7 11:5    stay 12:14            talked 11:18 22:2      transcriber 26:1
        11:11 12:19 14:18    step 23:22            talking 10:25          transcript 26:3,5
        14:20 16:16 17:9     stepped 5:24          telephone 3:19,21      transcriptionist
      sites 6:16 8:25        steve 21:8,14,20        3:22                   25:7
        17:2,3 22:22 23:3    street 1:16 2:5,12    template 12:20         transferring 20:17
        23:3,11                2:21 13:18 20:14    terms 9:8              treated 10:14
      situation 15:21        strong 10:17          testifying 25:5        trigger 7:13 9:6
      skid 15:21 20:11       strongly 5:18 6:3     thank 5:3 10:20          12:16,18 13:11
      skills 25:9 26:6       student 20:10           11:21 12:12,13         15:24 16:17
      smith 14:20 15:3,9     study 9:10 19:10        13:3 16:8 19:3,6,7   true 25:8 26:5
        15:13,14             submitted 9:24          19:11 23:19,24       try 7:12
      sobel 3:18 16:3,5      suitable 5:11,16        24:4,5               trying 8:6
        17:20,23,25 18:4,7     16:16 18:18,19      thanks 6:10 12:7       tuesday 1:12 5:12
      sold 10:12             suite 2:5,12          thing 6:12 9:25        turn 7:25 9:12
      solis 11:19            supervisor 5:23         13:16                turning 9:9
      solution 6:14 7:7        6:19 7:17,19 8:2    things 16:25           turns 11:1 16:7
      somebody 18:3            9:16 10:4,8,24      think 6:1,2 7:22       two 16:25 17:8
      somewhat 12:9            11:17 12:10,13,17     7:24 8:16 12:6         20:9
      soon 12:11,25            12:22 13:1,3,6        16:5 17:9,10,15      typewriting 25:6
      sorry 6:18 8:3           17:10 23:2            18:1 19:14,21                  u
      sort 12:5              supervisor's 13:8     thomas 11:19
                                                                          umhofer 2:4,10,11
      sounds 15:16           supervisors 3:21      thought 7:12,14
                                                                            22:5,19,21 23:10
      south 1:16               5:6 10:2 20:15        9:3,4 11:1 13:23
                                                                            23:17,19,23
      space 10:3 20:6,8      supposed 14:15          14:3
                                                                          understand 12:18
        20:10                sure 7:2 12:15        thumbs 5:4
                                                                            15:23 16:17,21
      speaker 15:4,11          17:22 21:2 22:25    thursday 5:12
                                                                          unidentified 14:24
        18:1 19:17,19        surrounding             6:17 7:5,15 13:12
                                                                            15:4,11 18:1
        24:2,3,4,5             15:22                 19:2,14 22:22,24
                                                                            19:17,19 24:2,3,4
      specific 5:20 9:5      sworn 25:5            time 1:13 5:13,21
                                                                            24:5
      spertus 2:4,11         szabo 3:19 6:10,20      6:16 7:11,15 9:7
                                                                          united 1:1
      spertuslaw.com           6:22 7:2 15:16        16:6 23:21 24:7
                                                                          unmute 14:24
        2:7,14                 16:1,10 19:6 21:5   timeline 9:8
                                                                            15:1,5,6
      spring 1:16                      t           times 11:6
                                                                          use 10:13 14:19
      staff 3:19 6:5,11                            today 8:4 10:21
                             t 4:7
      start 18:20                                    22:3
                             table 14:4 22:14


                                                                                      Page 6
                                      Veritext Legal Solutions
                                           866 299-5127
Case 2:20-cv-02291-DOC-KES Document 92 Filed 04/14/20 Page 33 of 33 Page ID #:1142

     [v - zoom]

                  v         witness 4:3 25:4
      v 1:7                 women 14:9
      va 19:18 20:8         words 23:4
      vacant 18:11          work 6:15 9:20
      vans 13:22 14:6         11:14,19 23:10
        18:23               working 6:3 7:23
      vehicles 18:23          9:17,18 10:15,17
      veterans 20:6,9,21      19:9
        21:9                wrong 13:19
      vetting 22:9                    x
      view 7:11             x 4:1,7
      vision 20:19,23                 y
      voluntarily 19:15
                            yeah 6:10 8:8
        19:21
                              11:13,16 12:17,21
      voters 10:12
                              15:4,6,7,9 16:23
               w              17:5,22 18:19
      w 26:2,22               19:7,23 20:3,7
      wait 22:17              21:17,23,25 22:4,4
      want 5:25 6:4,9,24      22:10
        7:20 9:19 10:20     yesterday 8:21,22
        10:22 11:8,21       young 3:3 19:20
        12:7,22 13:17         19:23 20:1,3,7
        14:20 16:8 20:23      21:6,6,16,18,23
        21:7 22:13,13         22:1,4,16
        23:5                          z
      wanted 20:4
                            zero 22:24
      wants 21:15
                            zoom 13:15 19:25
      way 5:9
                              21:21,23
      wayside 12:6
      we've 5:2,5 11:13
        12:16 14:5
      wednesday 23:5
      week 8:20 13:14
        14:19 17:16 22:17
      weitzman 3:15
      west 2:5,12 3:5
      whoops 17:25
      willing 7:3 9:21
        15:17,18



                                                                           Page 7
                                      Veritext Legal Solutions
                                           866 299-5127
